Name: Commission Regulation (EC) No 1455/1999 of 1 July 1999 laying down the marketing standard for sweet peppers
 Type: Regulation
 Subject Matter: marketing;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31999R1455Commission Regulation (EC) No 1455/1999 of 1 July 1999 laying down the marketing standard for sweet peppers Official Journal L 167 , 02/07/1999 P. 0022 - 0026COMMISSION REGULATION (EC) No 1455/1999of 1 July 1999laying down the marketing standard for sweet peppersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(2) thereof,(1) Whereas sweet peppers are listed in Annex I to Regulation (EC) No 2200/96 as products for which standards are to be adopted; whereas Commission Regulation (EEC) No 79/88 of 13 January 1988 laying down quality standards for lettuces, curled-leaved endives, broad-leaved (Batavian) endives and sweet peppers(3), as last amended by Regulation (EC) No 888/97(4), has been amended many times and no longer ensures legal clarity;(2) Whereas, in the interests of clarity, the rules on sweet peppers should be separated from those on other products under Regulation (EEC) No 79/88; whereas the rules in question should therefore be recast and Annex II to Regulation (EEC) No 79/88 on sweet peppers deleted; whereas, to that end, for reasons of transparency on the world market, account should be taken of the standard recommended for sweet peppers by the Working Party on Standardisation of the Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE);(3) Whereas the effect of these standards must be to remove products of unsatisfactory quality from the market, gear production to satisfying consumer requirements and facilitate trade relations on the basis of fair competition, thereby helping to make production more profitable;(4) Whereas the standards are applicable at all stages of marketing; whereas transport over a great distance, storage for a certain length of time and the various handling operations to which the products are subjected may bring about deterioration due to the biological development of the products or their perishability; whereas account should be taken of such deterioration when applying the standards at the marketing stages following dispatch;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for sweet peppers covered by CN code 0709 60 10 shall be as set out in the Annex.The standard shall apply at all stages of marketing under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show, in relation to the provisions of the standards, a slight lack of freshness and turgidity, and slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 79/88 is amended as follows:1. in the title, "curled-leaved endives, broad-leaved (Batavian) endives and sweet peppers" is replaced by "curled-leaved endives and broad-leaved (Batavian) endives";2. the first paragraph of Article 1 is replaced by the following: "The quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives falling within subheadings 0705 11, ex 0705 19 and 0705 29 00 of the Combined Nomenclature shall be as set out in the Annex.";3. Annex II is deleted.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journl of the European Communities.It shall apply from the first day of the month following that of its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 100, 26.6.1999, p. 80.(3) OJ L 10, 14.1.1988, p. 8.(4) OJ L 126, 17.5.1997, p. 11.ANNEXSTANDARD FOR SWEET PEPPERSI. DEFINITION OF PRODUCEThis standard applies to sweet peppers of varieties (cultivars) grown from Capsicum annuum L. to be supplied fresh to the consumer, sweet peppers for industrial processing being excluded.According to their shape a distinction is made for four commercial types:- elongated sweet peppers (pointed),- square sweet peppers (blunt),- square tapering sweet peppers (peg top),- flat sweet peppers (tomato peppers).II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for sweet peppers after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the sweet peppers must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- fresh in appearance,- practically free from pests,- practically free from damage caused by pests,- well-developed,- free of damage caused by frost,- free of unhealed injuries,- free of sunburn [except for the specifications in Chapter B: Classification, point (ii)],- with peduncles attached,- free of abnormal external moisture,- free of any foreign smell and/or taste.The development and condition of the sweet peppers must be such as to enable them to:- withstand transport and handling, and- arrive in satisfactory condition at the place of destination.B. ClassificationSweet peppers are classified in two classes, defined below:(i) Class ISweet peppers in this class must be of good quality. They must be characteristic of the variety and/or commercial type as regards development, shape and colour with due regard to the degree of ripeness.They must be:- firm,- practically free of blemishes.The peduncle may be slightly damaged or cut with the calyx intact.(ii) Class IIThis class includes sweet peppers which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above.The following defects may be allowed provided the peppers retain their essential characteristics as regards the quality, keeping quality and presentation:- defects in shape and development,- sunburn or slight healed injuries, with a limit of 2 cm in length for defects of elongated shape, and 1 cm2 of the total area for other defects,- slight dry superficial cracks not exceeding an overall cumulative length of 3 cm.They may be less firm without being withered.The peduncle may be damaged or cut.III. PROVISIONS CONCERNING SIZINGSize is determined by the shoulder diameter (width) of the sweet peppers. In the case of flat sweet peppers (tomato peppers) the term "width" means the maximum equatorial diameter.For sized sweet peppers, the difference in diameter between the largest and smallest sweet pepper in the same package may not exceed 20 mm.The width of sweet peppers may not be less than:- elongated sweet peppers (pointed): 30 mm- square sweet peppers (blunt) and square tapering sweet peppers (peg-top): 40 mm- flat sweet peppers (tomato peppers): 55 mmSizing is not compulsory for Class II, subject to the minimum sizes.The above provisions do not apply to sweet peppers with slim pods of medium length ("peperoncini type") grown from particular varieties of Capsicum annuum L. var. longum. These must exceed 5 cm in length.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) Class I10 % by number or weight of sweet peppers not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(ii) Class II10 % by number or weight of sweet peppers satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Size tolerances(i) Class I10 % by number or weight of sweet peppers not conforming to the sizes identified within a margin of +- 5 mm including no more than 5 % of sweet peppers below the minimum size laid down. (ii) Class II- Sized sweet peppers10 % by number or weight of sweet peppers not conforming to the sizes identified within a margin of +- 5 mm including no more than 5 % of sweet peppers below the minimum size laid down.- Unsized sweet peppers5 % by number or weight of sweet peppers up to 5 mm smaller than the minimum size laid down.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only sweet peppers of the same origin, variety or commercial type, quality, size (if sized) and, in the case of Class I, of appreciably the same degree of ripeness and colouring.However, a mixture of sweet peppers of different colours is allowed as long as origin, commercial type, quality and size (if sized) are uniform and there is the same number of sweet peppers of each colour.For packages of sweet peppers with a maximum weight of 1 kg, uniformity is only required with respect to origin and quality. Where sweet peppers of different colours are marketed, uniformity of origin is not required.In the case of sized produce, elongated sweet peppers should be sufficiently uniform in length.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe sweet peppers must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue.packages must be free of all foreign matter.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: Name and address or officially issued or accepted symbol. However, where a code (symbol) is used, the mention "packer and/or dispatcher" (or an equivalent abbreviation) must be placed close to this code (symbol).B. Nature of produce- "Sweet peppers" and the colour or colours if the contents are not visible from the outside.- Commercial type ("elongated", "square blunt", "square tapering", "flat") or name of the variety if the contents are not visible from the outside.- "Peperoncini" or equivalent denomination where appropriate.C. Origin of produce- Country of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- Class- Size (if sized) expressed as minimum and maximum diameters or the mark "unsized" where appropriate- Net weight or number of units (optional).E. Official control mark (optional)